DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/25/2020 have been entered. As indicated in the amendments:
Claims 1 and 5 are currently amended. 
Claims 3 and 4 are original.
Claim 2 is cancelled.
Claims 6 – 8 are new claims added. Hence, claims 1 and 3 - 8 are pending. The examiner has fully considered the applicant’s arguments/remarks (see “Response to Arguments” section) and this rejection is made herein. 
Claim Rejections - 35 USC § 112
Claims 1, 3 – 4, 5 and 6 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, the amended limitation of this claim recites “wherein the at least one protection optical member is inclined at an angle equal to or greater than 0.5 degree and equal to or less than 1.0 degree with respect to the plane perpendicular to the optical axis of the measurement beam”. Here, the inclination angle θ of the protection optical member is claimed as a range between 0.5 and 1.0 degree with respect to the plane perpendicular to optical axis of the measurement beam. That is 0.5 ≤ θ ≤ 1.0. However, turning to the specification (paragraph 0029), the inclination angle θ is described to be “…at least 0.5 degree …and an inclination angle of about 1 
Claim 5, This claim also recites “ inclining the at least one protection optical member at an angle equal to or greater than 0.5 degree and equal to or less than 1.0 degree with respect to the plane perpendicular to the optical axis of the measurement beam” in the amended limitation. Here, the inclination angle θ of the protection optical member is claimed as a range between 0.5 and 1.0 degree with respect to the plane perpendicular to optical axis of the measurement beam. That is 0.5 ≤ θ ≤ 1.0. However, turning to the specification (paragraph 0020, 0023 and 0029), the inclination angle θ is described to be “…at least 0.5 degree …and an inclination angle of about 1 degree…”  Now, this does not define the range claimed in the amendment of claim 5 because the term “about 1 degree” does not mean “equal to or less than 1.0 degree”. About 1 degree simply means close to 1 degree, that is  … 0.8, 0.9, 1.0, 1.5, 1.8… degree hence, the claimed range of inclination angle, “… equal to or greater than 0.5 degree and equal to or less than 1.0 degree…”, is NOT taught in the specification or the disclosure. Therefore, it is considered new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urashima et al. (US 2012/0285936 A1), here in after called Urashima, in view of Moser et al. (US 2017/0326669 Al), here in after called Moser.
Regarding claim 1 Urashima discloses a laser-welding apparatus (100), comprising: a laser output section (107) that emits a laser beam(107a) toward a weld part of a welding target member (101) ; an optical interferometer (105) that measures a weld penetration depth (014a) of the weld part (102) based on interference which occurs due to an optical path difference between a measurement beam and a reference beam (the optical interferometer 105 has a structure for measuring a difference between a reference optical path length, which is the optical path length of the reference beam 113 b, and the optical path length of the object beam 113a( aka measurement beam), (0064)), the measurement beam having been emitted to the weld part while being coaxially overlapped with the laser beam and then reflected by the weld part (the laser beam 107 a and the object beam 113 a are combined into a coaxial beam of light by the first beam splitter 106 and then the coaxial beam is directed to the welded part 102, (0045)); 

However, Moser that teaches a device for measuring the depth of a weld seam in real time during the welding or joining of a workpiece by means of laser radiation (0001), also teaches that at least one protection optical member (32, a protective glass) disposed on an optical path between the welding target member and the laser output section (located in front of the focusing lens before the workpiece surface (0051, FIG.3)) while being inclined with respect to a plane perpendicular to an optical axis of the measurement beam (the protective glass 32 is preferably installed with an incline angle in relation to the perpendicular to the optical axis of the processing beam path, (0051, FIG.3)).
The advantage of a protection optical member (a protective glass (32)) being inclined with respect to a plane perpendicular to an optical axis of the measurement beam is to provide protection for the optical elements (focusing lens 25) from dust (0015) and contaminants (0051) without generating significant interfering signal from the reflections of the protective glass (because of the inclined orientation) during the laser welding process (0051).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the laser welding apparatus disclosed by Urashima to include a protection optical member in order to provide protection for the optical elements (focusing lens 25) from dust and contaminants without generating significant interfering signal from the reflections of the protective glass (because of the inclined orientation) during the laser welding process as taught in Moser.

However, Since Moser already teaches adjusting the inclination angle of the protective glass has the outcome of minimizing unwanted interfering signal (0033, 0051), one of ordinary skill in the art would recognize that adjusting the inclination angle of the protective glass 32 to a preferable smaller angle of 0.5 to 1.0 degrees than the suggested preferable angle of >3o of Moser would result in adjusting the minimization of unwanted interfering signal. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP2144.05-II-A and MPEP 2144.05-II-B.    
Regarding claim 5, Urashima discloses a laser-welding method (0008), comprising: emitting a laser beam and a measurement beam having a wavelength different from that of the laser beam to a weld part of a welding target member (coaxially emitting, to a welded part, the laser beam and an object beam having a different wavelength from the laser beam such that the object beam has a spot diameter larger than the spot diameter of the laser beam on the welded part, (0008)) while the laser beam and the measurement beam are coaxially overlapped with each other by a beam splitter (beam splitter 106 concentrically and coaxially superimposes the laser beam 107a  and an object beam 113a, (0022)); and measuring a weld penetration depth of the weld part based on interference which occurs due to an optical path difference between the measurement beam reflected by the weld part, and a reference beam (generating an electric signal by means of an optical interferometer based on the object beam reflected on the welded part; measuring a penetration depth of the welded part based on the generated electric signal, (0008)).
Urashima does not explicitly teach that  Appl. No. 16/170,831Attorney Docket No. P56339when the laser beam is emitted toward the welding target member via a protection optical member, the protection optical member is in a state of being inclined with respect to a plane perpendicular to an optical axis of the measurement beam; and inclining the at least one protection optical member at an angle equal to or greater than 0.5 degree and equal to or less than 1.0 degree with respect to the plane perpendicular to the optical axis of the measurement beam, and wherein a reflection beam to the beam splitter is shifted by the at least one protection optical member.  
However, Moser that teaches a device for measuring the depth of a weld seam in real time during the welding or joining of a workpiece by means of laser radiation (0001), also teaches, when the laser beam is emitted toward the welding target member via a protection optical member (a protective glass 32 located in front of the focusing lens before the workpiece surface (0051,FIG.3), the protection optical member is in a state of being inclined with respect to a plane perpendicular to an optical axis of the measurement beam (the angle of inclination of a protective glass is preferably at values >3 ° in relation to the perpendicular to the optical axis of the processing beam path, (0051, FIG.3)); wherein a reflection beam to the beam splitter is shifted by the at least one protection optical member (the reflections in the optical waveguide are reduced (shifted) as much as possible, by arranging the protective glass in an inclined angle (0033)).
The advantage of a protection optical member (a protective glass (32)) being inclined with respect to a plane perpendicular to an optical axis of the measurement beam is to provide protection for the optical elements (focusing lens 25) from dust (0015) and contaminants (0051) without generating significant interfering signal from the reflections of the protective glass (because of the inclined orientation) during the laser welding process (0051).

Eventhough Urashima in view of Moser teaches that adjusting the measuring beam can be done using setting screws 35, 36 and 37, Moser (0061, 0063 and 0064) and in order to minimize unwanted interfering signals, the protective glass 32 is adjusted in a preferable inclined angle of >3° in relation to the perpendicular to the optical axis of the processing beam path, Moser (0033,0051), Urashima in view Moser still does not explicitly suggest a preferable inclination angle of the protection optical member to be equal to or greater than 0.5 degree and equal to or less than 1.0 degree. 
However, Since Moser already teaches adjusting the inclination angle of the protective glass has the outcome of minimizing unwanted interfering signal (0033, 0051), one of ordinary skill in the art would recognize that adjusting the inclination angle of the protective glass 32 to a preferable smaller angle of 0.5 to 1.0 degrees than the suggested preferable angle of >3o of Moser would result in adjusting the minimization of unwanted interfering signal. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP2144.05-II-A and MPEP 2144.05-II-B.
Regarding claim 6, Urashima in view of Moser teaches the laser-welding apparatus according to claim 1, further comprising: a beam splitter that coaxially overlaps the measurement beam with the laser beam (beam splitter 106 concentrically and coaxially superimposes the laser beam 107 a and an object beam 113 a , Urashima (0022)), wherein a reflection beam to the beam (the reflections in the optical waveguide are reduced (shifted) as much as possible, by arranging the protective glass in an inclined angle, Moser (0033)).
Regarding claim 7, Urashima in view of Moser teaches the laser-welding apparatus according to claim 1, wherein the laser output section is a wavelength scanning type beam source and an external resonator-type beam source (the laser output section directed to the weld part is a coaxial beam combined from a wavelength-scanning beam source 113 and a laser beam 107 a oscillated (resonated) from the laser oscillator 107(resonator), Urashima (0032)).  
Regarding claim 8, Urashima in view of Moser teaches the laser-welding apparatus according to claim 6, wherein, the protection optical member being disposed at the bottom of the laser welding head (the protective glass 32 is disposed at the bottom of the welding head, Moser (FIG. 3)). 
Urashima in view of Moser is silent about the size of a laser welding head having the beam splitter and the protection optical member inside being 200 to 300 mm.
However, Moser teaches a collimator module capable of collimation length between 50 -100 mm (0053). 
It would have been an obvious matter of design choice to make the size of the welding head to be 200 to 300 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 3 and 4 is/are rejected under35 U.S.C. 103 as being unpatentable over Urashima in view of Moser in further view of Takashi et al. (WO 2015/129249 A1), here in after called Takahashi, and Yoshiaki et al. (JP 2003136275 A), here in after called Yoshiaki.
Regarding claim 3, Urashima in view of Moser teaches the laser-welding apparatus according to claim 1, wherein the protection optical member is disposed while being inclined with respect to the plane perpendicular to the optical axis of the measurement beam (the protective glass 32 (FIG.3) is disposed at angle of inclination of preferably at values >3° in relation to the perpendicular to the optical axis of the processing beam path, Moser (0051)).
Urashima in view of Moser do not explicitly teach that the at least one protection optical member includes protection optical members of two or more sheets, and an n-th one of the protection optical members of two or more sheets and an (n+l)-th one of the protection optical members of two or more sheets are disposed symmetrically while being mutually rotated by 180 degrees.
However Takahashi that teaches a laser cutting head and a laser cutting system, also teaches that the at least one protection optical member includes protection optical members of two or more sheets (protective glasses 25 and 26, FIG 2), with an n-th one of the protection optical members of two or more sheets (first protective member 25 fixe to the upper portion of the nozzle unit 43, line 786, page 19) and an (n+l)-th one of the protection optical members of two or more sheets (second protective member 26 housed in the tip direction of the protective glass 25, line 806, page 20) are disposed symmetrically (both are disposed parallel to each other on top of each other protective glass 25 connected near the tip body case 6 and protective glass 26 provided by the shield holder 8, FIG,2).
Takahashi is silent about both protection glasses (25, 26) being mutually rotated by 180 degrees. However, Yoshiaki that teaches a laser beam machining device, also teaches a laser-transmissive protective member 6 (FIG.1) attached to a rotating means 5 having a rotating shaft 4 parallel to the irradiation axis of the laser head 2 and rotates around the rotating shaft, (line 121 -135, page 2-3), hence, rotatable 180 degrees in symmetrical manner with respect to the optical axis. The advantage of the protective glasses being rotatable with respect to the optical axis is to enable to adjust the position of the protective glasses without interrupting the laser machining process. Hence, it would have been obvious for someone of ordinary skill in the art to modify the two protective glasses of Takahashi to include a rotating mean having a rotating shaft parallel to the irradiation axis of the laser head and rotates around the rotating 
Therefore, it would have been obvious for someone of ordinary skill in the art to modify the teaching of Urashima in view of Moser that teaches a protection optical member is disposed while being inclined with respect to the plane perpendicular to the optical axis of the measurement beam with the teaching of Takahashi in view of Yoshiaki that teaches protection optical members of two or more sheets that are disposed symmetrically while being mutually rotated by 180 degrees in order to adjust the position of both protective glasses without interrupting the laser machining process.
Regarding claim 4, Urashima in view of Moser in further view of Takahashi and Yoshiaki teaches the laser-welding apparatus according to claim 1, wherein the at least one protection optical member includes protection optical members of two or more sheets (protective glasses 25 and26, Takahashi (FIG 2)), wherein the protection optical members of two or more sheets are each disposed while being inclined with respect to the plane perpendicular to the optical axis of the measurement beam (the protective glass 32 (FIG.3) is disposed at angle of inclination of preferably at values >3 ° in relation to the perpendicular to the optical axis of the processing beam path, Moser (0051)), and the protection optical members of two or more sheets are grouped into pairs each including a pair of the protection optical members of two or more sheets (protective glasses 25 and 26, Takahashi (FIG 2), are considered as a pair of protective optical members) which are disposed in a rotationally symmetrical manner with respect to the optical axis (a laser-transmissive protective member 6, Yoshiaki (FIG. 1) is disposed rotatable 180 degrees in symmetrical manner with respect to the optical axis).     
Response to Arguments
Applicant's arguments filed on 11/25/2020 have been fully considered but they are persuasive because: 
The applicant argues that the amendment limitation that claims “the protection optical; member is inclined by about 0.5 to 1. 0 degrees” is not taught by the Moser reference. This argument is not persuasive for two reasons.
The range claimed (0.5 to 1.0 degrees) lacks support in the disclosure. Paragraph 0029 of the specification states : 
“[0029] Inclination angle θ of protection optical member 6 is suitably determined7 2F18236-USdepending on the optical path length between protection optical member 6 and optical fiber system 8. More specifically, with a size (e.g., about 200 to 300 mm) of a general laser welding head 1, setting inclination angle θ to be at least 0.5 degree, for example, starts producing an effect. considering that protection optical member 6 is a consumable5 member involving a frequent replacement operation, an inclination angle of about 1 degree is suitable because of likelihood of attachment accuracy, and an increase in installation space of a protection optical member when a large inclination angle is set.”
This paragraph simply states that the inclination angle θ can be set to at least 0.5 
Start seeing the effect of the protection member and angle θ also can be set to about 1.0 degree for attachment accuracy and installation space. No range of “0.5 to 1. 0 degrees” is disclosed.
The Moser reference discloses that “to minimize this interfering signal, the protective glass 32 is preferably installed with an incline” and suggests a preferable inclination angle value of > 3 degrees (0051). There is nothing that discloses the inclination angle should be only greater than 3 degrees. In fact, there is nothing that prevents one from setting the inclination angle to any required degree. Hence, one of ordinary skill in the art would appreciate adjusting the inclination angle to be as small as possible (0.5 or 1.0 degrees) depending on 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761